Case 4:18-cv-00442-ALM-CMC Document 85-27 Filed 01/13/20 Page 1 of 2 PageID #: 2723




                      EXHIBIT 26
Case 4:18-cv-00442-ALM-CMC Document 85-27 Filed 01/13/20 Page 2 of 2 PageID #: 2724
       Case 3:11-cv-01491-B Document 12 Filed 01/20/12 Page 1 of 1 PageID 138


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

   EDWARD W. BUTOWSKY,           §
                                 §
        Plaintiff,               §
                                 §
   v.                            §                       CIVIL ACTION NO. 3:11-CV-1491-B
                                 §
                                 §
   FINANCIAL INDUSTRY REGULATORY §
   AUTHORITY, INC.,              §
                                 §
        Defendant.               §

                                                 ORDER

          On October 20, 2011, this Court granted Defendant’s Motion to Dismiss. The Court found

   that Plaintiff’s Complaint failed to satisfy the pleading standard because it alleged only a “‘naked

   assertion’ devoid of ‘further factual enhancement.’” See Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949

   (2009). However, because Plaintiff is proceeding pro se, the Court granted him leave to amend his

   complaint to correct the deficiencies by November 18, 2011. To this date, Plaintiff has failed to file

   an amended complaint or make any contact with this Court. Accordingly, the Court is left to

   conclude that Plaintiff cannot state a claim that would satisfy Fed. R. Civ. P. 12(b)(6) and therefore

   his suit is DISMISSED with prejudice.

          SO ORDERED.

          SIGNED January 20, 2012



                                                  _________________________________
                                                  JANE J. BOYLE
                                                  UNITED STATES DISTRICT JUDGE
